Luke, J.
1. Where a cause involving questions both of law and. fact is adjudicated by the judge without the intervention of a jury, and the trial results in a finding in favor of the plaintiff, and the judgment of the trial court is attacked because contrary to law, the exception should specify wherein it is contrary to law. Groover v. Inman, 60 Ga. 407 (5). Where a bill of exceptions fails so to specify, the assignment of error is too general, and the bill of exceptions, if it contain no other assignment of error upon a final judgment, must be dismissed. Fidelity & Deposit Co. v. Anderson, 102 Ga. 551 (28 S. E. 382), and cit. Under this ruling, the assignment of error upon the final judgment of the presiding judge in the instant bill of exceptions is too general.
2. There being no sufficient assignment of error upon any final judgment in the case, the exceptions pendente lite to a judgment striking certain parts of the defendant’s answer can not be considered.
Writ of error dismissed.

Broyles, O. J., and Bloodioorth, J., concur.